United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3096
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Calvin Bankhead

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: October 23, 2020
                              Filed: November 9, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Calvin Bankhead pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court 1 sentenced him
to 180 months in prison, later reduced to 96 months, and 3 years of supervised

      1
      The Honorable David S. Doty, United Sates District Judge for the District of
Minnesota.
release. After release, the United States probation office alleged he violated a
condition of his supervised release by failing to register as a sex offender. He
contested the violation and moved for a jury trial. The district court denied the
motion and revoked his release, sentencing him to 21 months in prison and no
supervised release. He appeals the denial of his motion and the finding that he
violated a condition of release. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       Bankhead maintains he was entitled to a jury trial to determine whether he
violated a condition of his supervised release. Specifically, he contends that
revocation under 18 U.S.C. § 3583(e)(3) is unconstitutional as applied to his case.
This argument has no merit. Revocation under § 3583(e)(3) “is a sanction connected
to the original offense, and the statute affords the district court wide discretion to
determine whether to revoke supervision and what sentence to impose.” United
States v. Eagle Chasing, 965 F.3d 647, 650-51 (8th Cir. 2020) (holding that a district
court’s “revocation sentence under 18 U.S.C. § 3583(e)” does not violate a
defendant’s “constitutional rights to have a jury determine his guilt beyond a
reasonable doubt”), cert. denied, 2020 WL 6037329 (U.S. Oct. 13, 2020).

       Bankhead also contends the district court erred in finding he failed to register
as a sex offender. He requests “reversal of his revocation and a remand to the district
court to empanel a jury to answer the question whether Bankhead indeed committed
a crime.” This court finds no clear error in the district court’s finding that Bankhead
failed to register as a sex offender, and no abuse of discretion in its revocation of his
supervised release.

                                     *******

      The judgment is affirmed.
                      ______________________________




                                          -2-